DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 5, 2020 are being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  line 14 recites the limitation “totally” instead of “total”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It is noted the following. Let’s assume that the component A is in the amount of 49 wt. %, and the component B is in the amount of 51 wt. %, both components A and B have acceptable value of the amounts and fully correspond to the claimed limitations. In this case, where is completely no room for the tackifier which should be in the amount of at least 0.1 wt. % because the total amount of components A and B is already 100% (49 wt. % +51 wt. %).
Therefore the above mentioned limitations render the claims 1, 4, and 16 indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
Claims 2 (line 2), 6 (line 2), and 18 (line 2) recite the limitation “a molecular weight” which renders the claims indefinite because it is not clear it is a weight average or a number average molecular weight. Therefore the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/720,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because an adhesive composition comprising the (meth)acrylic based polymeric based components A and B described in claims 1-20 of US’138 is substantially identical to an adhesive composition comprising the (meth)acrylic based polymeric based components A and B described in claims 1-20 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/720,149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because an adhesive composition comprising an adhesive structure and an adhesive composition described in claims 1-20 of US’149 is substantially identical to an adhesive composition comprising the (meth)acrylic based polymeric based components A and B described in claims 1-20 of the current application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139).

The glass transition temperature (Tg) of the acrylic polymer (A) which corresponds to the claimed polymeric component B) is Tg<00C., and preferably Tg<-100C., and is usually -800C., which is within the claimed range (col. 9, lines 46-48).
The glass transition temperature (Tg) of the (meth)acrylic polymer (B) (which corresponds to the claimed polymeric component A) is 00C ≤ Tg ≤ 3000C., preferably 200C ≤ Tg ≤ 3000C., and more preferably 400C ≤ Tg ≤ 3000C., which is exactly within the claimed range (col. 14, lines 14-28).
With regard to the limitations of claims 4 and 5, Shigetomi discloses that the acrylic polymer (A) is polymerized with a monomer unit comprising a (meth)acrylic acid alkyl ester having C1-20 linear or branched alkyl group m an amount of 50% by mass or more and the copolymerizable monomer in the amount of 20% by mass comprising a hydroxyl group-containing monomer, or a nitrogen-containing heterocyclic monomer, and the (meth)acrylic polymer (B) comprises the monomer unit comprising (meth)acrylic acid ester and another monomer component such as the acid anhydride group-containing monomer, the nitrogen-containing heterocyclic monomer, and the hydroxyl 
Claims 1 and 5 differ from Shigetomi’s prior art in that a (meth)acrylic based polymeric component B is acid-free. However, the different feature can be easily derived by a person skilled in the art from the disclosure of Shigetomi in that the acrylic polymer (A) does not contain an acidic group (col. 19, line 16 through col. 20, line 2).
Claim 4 differs from Shigetomi’s prior art in the range of a wt. % of monomer components a1, a2, b1, and b2. However, it can be easily optimized by repeated experiments practiced by a person skilled in the art.
It is noted that the weight percentages of the monomer components a1, a2, b1, and b2 are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claims 2 and 6, Shigetomi discloses that a weight average molecular weight of (meth)acrylic polymer (B) is from 1000 to 30000, which overlaps the claimed range (col. 2, lines 20-25).
With regard to the limitations of claims 3, 13 and 14, Shigetomi discloses that the hydrogenated tackifying resin comprises a terpene resin (col. 2, lines 39-42).
With regard to the limitations of claim 7, Shigetomi discloses that the (meth)acrylic polymer (A) is copolymerized with a monomer component comprising the hydroxyl group-containing monomer such as a (meth)acrylic acid hydroxyalkyl (col. 10, line 9 through col. 11, line 39).
With regard to the limitations of claim 8, Shigetomi discloses that the (meth)acrylic polymer (A) is copolymerized with (meth)acrylic acid N,N-dimethylaminoethyl (col. 10, line 9 through col. 11, line 39).
With regard to the limitations of claim 8, Shigetomi discloses that the acrylic polymer (A) contains the copolymerizable monomers comprising (meth)acrylic acid alkyl monomer in combination of two or more thereof (col. 10, line 9 through col. 11, line 39).

With regard to the limitations of claim 10, Shigetomi discloses that the acrylic polymer (A) contains the copolymerizable monomers comprising a carboxyl group-containing monomer, the hydroxyl group-containing monomer, the nitrogen-containing heterocyclic monomer, a vinyl ester, or combination of thereof (col. 10, line 9 through col. 11, line 39).
With regard to the limitations of claim 11, Shigetomi discloses that the acrylic polymer (B) contains the copolymerizable monomers in combination of two or more thereof in a range of 0.5 to 30% by mass (col. 3, line 50 through col. 4, line 36; col. 5, lines 52-54; col. 6, lines 5-12).
With regard to the limitations of claim 12, Shigetomi discloses that the acrylic polymer (B) contains the copolymerizable monomers comprising the carboxyl group-containing monomer, the hydroxyl group-containing monomer, the nitrogen-containing heterocyclic monomer, the vinyl ester, or combination thereof (col. 3, line 50 through col. 5, line 54).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139) as applied to claims 1-14 above and further in in view of Nagasaki et al. (U.S. Patent Application Publication 2010/0075129 A1).
The disclosure of Shigetomi’s reference resided in § 7 is incorporated herein by reference.   

Claims 16-20 relate to the method for preparing the acrylic pressure-sensitive adhesive composition and have substantially the same technical features as claims 1-2, and 4 differing only in the category of invention. Thus, the same reasoning as in claims 1-2 and 4 applies to claims 16-20.
Claim 15 differs from Shigetomi’s prior art in that the component B is unpolymerized.
Nagasaki discloses that a pressure-sensitive adhesive composition comprises a vinyl monomer mixture including as a mam component an alkyl (meth)acrylate and an acrylic polymer as a blending polymer (paragraphs [0019]-[0020], [0096]).
Both references are analogous art because they are from the same field of endeavor concerning acrylic pressure-sensitive adhesive compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to apply the vinyl monomer mixture within the claimed ranges as taught by Nagasaki in Shigetomi’s acrylic pressure-sensitive adhesive composition with reasonable expectation of success, and thus to arrive at the subject matter of instant claims 15-20.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764